Title: From James Madison to Ambrose Madison, 18 July 1787
From: Madison, James
To: Madison, Ambrose


Dear brothr.
Philada. July 18th. 1787.
I have this moment your favor of the 10th. instant. I am extremely sorry to learn that My father’s health is not yet fully reestablished. I hope it soon may. His letter to me which you refer to has never come to hand. I write in a hurry in order to answer your enquiry by the first mail relative to the land purchased of Jones. If you can rely on the punctuality of the purchaser, and on his taking no advantage of paper money, my advice is that you sell it. As a safeguard you may insert an option between cash & Tobo. at a moderate rate. The Convention is still sitting. The rule heretofore mentioned still imposes a silence with regard to their proceedings. I think it will be some time before they are brought to a conclusion. Remember me affecly. to the family & other friends. Adieu
Js. M. Jr.
